DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	The amendment filed 01/04/2021 have been entered.
	The drawing objection is withdrawn in light of the amendments.
	The 35 USC 112(a) rejection of claims 38-52 are withdrawn in light of the amendments.
	The 35 USC 112(b) rejection claims 20 and 42 are withdrawn in light of the amendments.

Claim Objections
Claim 38 is objected to because of the following informalities:  
	Regarding claim 38, applicant claims “contact hard floor surface” which was considered “contact [a] hard floor surface.”  Applicant now claims “from a hard floor surface” in light of the amendments.  While this is considered the same “hard floor surface,” applicant should ensure that “hard floor surface” is only introduced once and every subsequent use is preceded by “said” or “the.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 23, the claim fails to further limit claim 16 as claim 16 already claims “a motor configured to: drive the brush in rotation” which is considered the same as “the motor is configured to: rotate the brush.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-17, 23, 25, 26, 28, 29, and 31-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848).
	Regarding claim 16 (Currently Amended), Crites (US-2,292,435) discloses a nozzle arrangement (53) for a surface cleaning device (14), comprising: a single rotary brush (67) configured to: rotate about a brush (67) axis (“rotary brush (67) 67”) (Fig. 7), said brush (67) being provided with flexible brush (67) elements having tip portions configured to contact the surface to be cleaned (Fig. 7) [Crites; page 2, col. 1, lines 63-69], and a single squeegee (59 or 60) element comprising: a rubber lip (59 or 60) (“squeegee or the like formed of rubber or similar material”) 
	However, Geyer (US-5,212,848) teaches a plurality of studs (38) spaced apart along a first surface of a lower edge of a rubber lip (36), said first surface facing away from the interior of the housing 20) (Fig. 5) and wherein the squeegee element (36) is configured to be and be raised off the surface to be cleaned by the plurality of studs (38) contacting the surface to be cleaned (Figs. 5A, 5B) during a second direction of movement of the cleaning device (Figs. 5A, 5B).  Since both Crites and Geyers are both relevant to hard surface cleaning machines, it therefore would have been obvious to one of ordinary skill in the art to incorporate the studs of Geyer into the rubber lip of Crites in order to admit liquid into the nozzle housing and seal said liquid into the nozzle housing after it enters for greater cleaning and pickup [Geyers; col. 7, lines 7-18].  
	Regarding claim 17 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, wherein the brush (67) axis and the longitudinal direction of the squeegee element (59 or 60) are arranged transverse to the first direction of movement and the second direction of movement of the cleaning device (Fig. 7).
Regarding claim 23 (Currently Amended), Crites discloses the nozzle arrangement (53) as claimed in claim 16, wherein the motor (75) is configured to: rotate the brush (67) [Crites; page 2, col. 3, lines 29-35].
Regarding claim 25 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, comprising: means (54, 55) for supplying a liquid to the brush (67) [Crites; page 2, col. 1, lines 22-25].  As to the supplying being at a rate lower than 6 ml per minute per cm of a width of the brush (67), the rate lower than 6 ml per minute per cm of a width of the brush is the same as a range of 0 to 6 ml per minute per cm of a width of the brush.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In this case, Crites teaches a flow rate at zero (i.e. off) and a flow rate greater than zero, which the claimed range inherently overlaps or lies inside of.  Since Crites teaches that enough liquid must be applied to wash the surface while not too much so as to prevent the drying operation [Crites; page 1, col. 1, lines 12-21], it therefore would have been obvious to one of ordinary skill in the art to modify the amount of liquid supplied as taught by Crites to the claimed range depending on the absorption and drying rate of the surface [Crites; page 1, col. 1, lines 12-21].  
	Regarding claim 26 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, comprising: means (nozzle 53, air hose 28, and fan 21) for generating an airflow on a side (both sides) of the brush (67) facing away from the squeegee element (59 or 60) [Crites; page 1, col. 2, lines 21-24].
	Regarding claim 28 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, wherein the brush (67) comprises: a spiraled brush (67) having tufts (spirally arranged ribs 69) arranged on the periphery of the brush (67) in a spiral like pattern [Crites; page 2, col. 1, lines 70-72].
Regarding claim 29 (Currently Amended), Crites discloses a surface cleaning device (14) for cleaning surface, comprising: a nozzle arrangement (53) comprising: a rotary brush (67) configured to rotate about a brush (67) axis (Fig. 7), said rotary brush (67) being provided with flexible brush (67) elements having tip portions configured to contact said surface (Fig. 7) [Crites; page 2, col. 1, lines 63-69], and a squeegee element (59 or 60), spaced apart from the rotary brush (67), said squeegee element (59 or 60) comprising: a flexible lip (59 or 60), wherein said surface contacted tips of the rotary brush (67) and the flexible lip (59 or 60) create a suction area between the flexible lip (59 or 60); and the rotary brush, wherein said surface contacted flexible lip (59 or 60) being adjacent to, and facing, the rotary brush (67) (Fig. 7), a motor (15) configured to rotate the rotary brush (67); and a vacuum aggregate (23) configured to generate an under-pressure (suction) in the suction area [Crites; page 1, col. 2, lines 13-24].  Crites fails to disclose a plurality of studs spaced apart along a lower edge of a side of the rubber lip opposite a side of the flexible lip facing the rotary brush (67), wherein during a movement of the cleaning device in a first direction, said flexible lip is configured to: contact the surface along the lower of the flexible lip and wherein during a movement of the cleaning device in a second direction, said second direction being opposite the first direction, the plurality of studs contact the surface and raise the lower edge of the flexible lip from the surface.
However, Geyer (US-5,212,848) teaches a plurality of studs (38) spaced apart along a first surface of a lower edge of a rubber lip (36), said first surface facing away from the interior of the housing 20) (Fig. 5) and wherein the squeegee element (36) is configured to be and be raised off the surface to be cleaned by the plurality of studs (38) contacting the surface to be cleaned (Figs. 5A, 5B) during a second direction of movement of the cleaning device (Figs. 5A, 5B).  Since both Crites and Geyers are both relevant to hard surface cleaning machines, it therefore would have been obvious to one of ordinary skill in the art to incorporate the studs of Geyer into the rubber lip of Crites in order to admit liquid into the nozzle housing and seal said liquid into the nozzle housing after it enters for greater cleaning and pickup [Geyers; col. 7, lines 7-18].  
Regarding claim 31 (Previously Presented), Crites discloses a cleaning device, said device comprising: a motor (15); and a housing (53) comprising: an first opening (opening of housing 53 in Figure 5) proximal to said surface (Fig. 5); a second opening opposite said first opening (which connects to coupling 31) (Fig. 1); and a brush (67) comprising tip elements (Fig. 5) [Crites; page 2, col. 1, lines 63-69], wherein said tip elements, extending into said first opening (Fig. 5), said tip elements configured to contact said surface (Fig. 5), wherein said motor (73) is configured to: rotate said brush (67) about an axis transverse to a forward direction of travel of said cleaning device (Fig. 5) [Crites; page 2, col. 2, lines 20-28], and a squeegee element (60) located behind said brush (67) with respect to said forward direction (Fig. 5), said squeegee element (59 or 60) extending downward from a rear lower edge of said housing (53) (Fig. 5), said squeegee element (60) comprising: a first face adjacent to, and facing, said brush (67) (Fig. 5); and a second face facing opposite said first face (Fig. 5), but fails to disclose a second face incorporating thereon a plurality of stud elements positioned along said second face, said plurality of stud elements configured to: lower the squeegee element (59 or 60) when said flooring cleaning device is pushed in a forward direction, wherein a suction area is created between the brush (67) and said first face; and raise said squeegee above said floor when said flooring cleaning device is moved in a rearward direction.
	As to the cleaning device being a floor cleaning device for cleaning a floor, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  In this case, the prior art teaches the structural elements used to clean a surface and merely cleaning a floor using the same structure instead of, for example, a window does not structurally differentiate the prior art from the claimed invention.  
As to a second face incorporating thereon a plurality of stud elements positioned along said second face, Geyer (US-5,212,848) teaches a plurality of stud elements (38) positioned on 
	Regarding claim 32 (Previously Presented), Crites in view of Geyers teaches the floor cleaning device of claim 31, and further teaches wherein said plurality of stud elements are positioned along a lower edge of said second face (Fig. 5).
	Regarding claim 33 (Previously Presented), Crites in view of Geyers teaches the floor cleaning device of claim 32, and further teaches wherein said plurality of stud elements (38) extend below said lower edge of said second face (seen in Figures 5A and 5B when the lower edge is raised above the stud 38).
	Regarding claim 34 (Previously Presented), Crites discloses the floor cleaning device of claim 31, further comprising: a tubular column (coupling 31) extending from said second opening, said tubular column (31) configured to attach a vacuum assembly (15, 23) to said housing (53) [Crites; page 1, col. 2, lines 35-38].
	Regarding claim 35 (Previously Presented), Crites discloses the floor cleaning device of claim 31, further comprising: means (spray nozzle 55) for providing a fluid to said brush (67).
	Regarding claim 36 (Previously Presented), Crites discloses the floor cleaning device of claim 31, further comprising: a guard element (integral part of housing 53 shown in Figure 5 below) 

    PNG
    media_image1.png
    279
    330
    media_image1.png
    Greyscale

Regarding claim 37 (Previously Presented), Crites discloses the floor cleaning device of claim 31, wherein said guard element is conformally contoured to said brush (67) (Fig. 5) (Wherein contoured is understood under broadest reasonable definition, absent applicant providing a more specific definition, which is an marks the outer limits of an object.  Since the curvature of the guard element of Crites marks the curvature of the brush to enclosure it, then it therefore meets the broadest definition of contoured.).

    PNG
    media_image1.png
    279
    330
    media_image1.png
    Greyscale


Claims 20 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Powers (US-4,177,536).
	Regarding claim 20 (Currently Amended), Crites discloses the nozzle arrangement (53) as claimed in claim 16, wherein said brush (67) is positioned within a nozzle housing (53) at a distance to the surface to be cleaned that is smaller than the radius of the brush (67) with fully outstretched brush (67) elements to realize an indentation of the brush (67) part contacting the surface during operation (when the brush 67 is contacting the floor) (Fig. 7), but fails to disclose an indentation of the brush part contacting the surface during operation, the indentation being in a range from 2% to 12% of a diameter of the brush.
	However, Powers (US-4,177,536) teaches wherein the length of the bristles are about 12% of the diameter of the beater bar [Powers; col. 3, line 32 – col. 4, line 2].  Since Powers floor cleaning beater brush is pertinent to the floor beater brush of Waldhauser, it therefore would have been obvious to one of ordinary skill to have made the bristles of Waldhauser with the compressibility taught by Powers in order to pick up dirt [Powers; col. 3, line 3 – col. 4, line 2]. 
Regarding claim 24 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, but fails to disclose wherein the brush, in a fully outstretched condition, has a diameter in a range of 10 to 100 mm and a length of the brush elements is in a range of 1 to 20 mm.
	However, Powers (US-4,177,536) teaches wherein the brush has a diameter in a range of 10 to 100 mm and a length of the brush elements is in a range of 1 to 20 mm when the brush elements are in a fully outstretched condition [Powers; col. 3, lines 32 – col. 4, line 2].  Since both Crites and Powers are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have used a brush and brush elements of known size in the art for .  

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Malish (US-5,050,262).
	Regarding claim 21 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, but fails to disclose wherein a packing density is at least 30 tufts per cm2 and a number of brush (67) elements per tuft is at least 500.
	However, Malish (US-5,050,262) teaches that a high packing density results in maximization of the cleaning area presented by the bristles ends [Malish; col. 3, line 68 - col. 4, line 10]. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, since applicant teaches a high packing density such as at least 30 tufts per cm2 is desirable for removing material from the surface to be cleaned [application publication; paragraph 0048], and Malish also teaches that a higher packing density is desirable for cleaning a surface [Malish; col. 3, line 68 - col. 4, line 10], it therefore would have been obvious optimization to have made the packing density of Crites with a high packing density, as taught by Malish, in order to clean a hard surface like that of Crites without streaking [Malish; col. 3, line 68 - col. 4, line 10].

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Rau (US-2006/0048331).
Regarding claim 22 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, but fails to disclose wherein a linear mass density of a majority of a total number of the brush (67) elements is, at least at the tip portions, lower than 20g per 10 km.
	However, Rau (US-2006/0048331) teaches wherein a linear mass density of a plurality of the brush elements (72) is, at least at the tip portions, lower than 20 grams per 10 kilometers (“a weight of less than approximately 1.0 denier”) [Rau; paragraph 0008].  Since both Crites and Rau pertain to hard surface cleaning machines, it therefore would have been obvious to one of ordinary skill to make the brush of Crites with a microfiber brush taught by Rau in order to increase cleaning and dirt pickup capability [Rau; paragraph 0008].  

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Young (US-5,542,148).
Regarding claim 27 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 16, but fails to disclose a deflector configured to contact the brush at a location before the brush contacts the surface.
	However, Young (US-5,542,148) teaches a deflector (180) configured to contact a brush (71, 72) at a location before the brush (71, 72) contacts the surface (Figs. 3 and 4).  Since the deflector of Young pertains to rotary cleaning brushes, it therefore would have been obvious to one of ordinary skill in the art to add a deflector to the rotating brush of Waldhauser as taught by .

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Stewan (US-2008/086835).
Regarding claim 30 (Previously Presented), Crites discloses the surface cleaning device (14) as claimed in claim 29, but fails to disclose wherein said under-pressure generated by the vacuum aggregate is in a range of 3 to 70 mbar.
However, Stewan (US-2008/086835) teaches wherein the pressure during a suction cleaning operation is known to be about 50 bar, which falls in the claimed range of 3 to 70 mbar [Stewan; paragraph 0036].  Since Crites teaches a vacuum for picking up debris and Stewan teaches a pressure known in the art for sucking up dirt and debris, it therefore would have been obvious to one of ordinary skill in the art to have modified the pressure of Crites’ suction cleaning to be between 3 to 70 mbar in order to remove debris to a desirable level [Stewan; paragraph 0036].  

Claims 38, 39, 41, 44, 47, 48, 50, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331).
Regarding claim 38 (Currently Amended), Crites discloses a nozzle arrangement (53) for a hard surface cleaning device (14) comprising: a single rotary brush (67) rotatable about a brush (67) axis, said brush (67) being provided with flexible brush (67) elements having tip portions [Crites; page 2, col. 1, lines 63-69] configured to: contact a hard surface to be cleaned (Fig. 5); and pick up at least one of: dirt particles and a liquid from a hard floor surface surface during a pick-up period wherein the brush (67) elements contact the surface during the rotation of the motor (73) configured to: drive the brush (67) in rotation (Fig. 5).  Crites fails to disclose wherein a linear mass density of a plurality of the brush (67) elements is, at least at the tip portions, lower than 150 g per 10 km.  
As to the linear mass density, Rau (US-2006/0048331) teaches wherein a linear mass density of a plurality of the brush elements (72) is, at least at the tip portions, lower than 20 grams per 10 kilometers (“a weight of less than approximately 1.0 denier”) [Rau; paragraph 0008].  Since both Crites and Rau pertain to hard surface cleaning machines, it therefore would have been obvious to one of ordinary skill to make the brush of Crites with a microfiber brush taught by Rau in order to increase cleaning and dirt pickup capability [Rau; paragraph 0008].  

Regarding claim 39 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, wherein the brush (67) axis is arranged substantially perpendicular to the first direction of movement of the cleaning device (Fig. 5).
Regarding claim 41 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, wherein the nozzle arrangement (53) comprises a nozzle housing (53) that at least partly surrounds the brush (67) and wherein the squeegee element (59 or 60) is attached to said housing (53) (Fig. 5).
	Regarding claim 44 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, but fails to disclose wherein a linear mass density of a majority of a total number of the brush (67) elements is, at least at the tip portions, lower than 20g per 10 km.
However, Rau (US-2006/0048331) teaches wherein a linear mass density of a plurality of the brush elements (72) is, at least at the tip portions, lower than 20 grams per 10 kilometers (“a weight of less than approximately 1.0 denier”) [Rau; paragraph 0008].  Since both Crites and Rau pertain to hard surface cleaning machines, it therefore would have been obvious to one of ordinary skill to make the brush of Crites with a microfiber brush taught by Rau in order to increase cleaning and dirt pickup capability [Rau; paragraph 0008].  
Regarding claim 47 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, comprising: means (55, 16) for supplying a second liquid (the liquid can comprise multiple liquids, such as water, soapy water, etc.) to the brush (67).  As to the supplying being at a rate lower than 6 ml per minute per cm of a width of the brush (67), the rate lower than 6 ml per minute per cm of a width of the brush is the same as a range of 0 to 6 ml per minute per cm of a width of the brush.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In this case, Crites teaches a flow rate at zero (i.e. off) and a flow rate greater than zero, which the claimed range inherently overlaps or lies inside of.  Since Crites teaches that enough liquid must be applied to wash the surface while 
	Regarding claim 48 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, comprising: means for generating an airflow (15, 23) on a side of said brush (67) facing away from the squeegee element (59 or 60) (both sides of brush 67) in an area where the brush (67) contacts the surface to be cleaned during operation of the device (Fig. 5).
Regarding claim 50 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, wherein the brush (67) comprises: a spiraled brush (67) having tufts (spirally arranged ribs 69) arranged on the periphery of the brush (67) in a spiral like pattern [Crites; page 2, col. 1, lines 70-72].
	Regarding claim 51 (Previously Presented), Crites discloses a hard surface cleaning device for cleaning a surface comprising: the nozzle arrangement (53) as claimed in claim 38, and a vacuum aggregate (15, 23) for generating an under-pressure in the suction area for ingesting at least one of: said dirt particles and said liquid [Crites; page 1, col. 2, lines 30-34].

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331) and further in view of Geyer (US-5,212,848).
	Regarding claim 40 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, but fails to disclose wherein said squeegee element (59 or 60) comprises: a switching means configured to switch the squeegee element (59 or 60) to: a closed position when the cleaning device is moved on the surface in said forward direction, in which the squeegee element (59 or 60), seen in the direction of movement of the cleaning device, is located behind the brush (67); and an open position wherein at least one of: said dirt, particles and said liquid 
	However, Geyers teaches a squeegee element (36) comprising a switching means (38) configured to switch the squeegee element (36) to: a closed position when the cleaning device is moved on the surface in said forward direction (Fig. 5A) (where the rear squeegee element 36 represents a closed state), in which the squeegee element (36), seen in the direction of movement (forward movement) of the cleaning device (Fig. 5A), is located behind the interior of the housing (20) (Fig. 5A); and an open position (shown in Figure 5B) wherein at least one of: said dirt, particles and said liquid can enter the nozzle arrangement area (interior of housing) through an opening (formed by studs 38) (Fig. 7) between the squeegee element (36) and said surface (Fig. 5B), when the cleaning device is moved on the surface in said backward direction (Fig. 5B), in which the squeegee element (36), seen in the direction of movement (reverse direction) of the cleaning device (20), located in front of the interior of the housing (20).  Since both Crites and Geyers are both relevant to hard surface cleaning machines, it therefore would have been obvious to one of ordinary skill in the art to incorporate the studs of Geyer into the rubber lip of Crites in order to admit liquid into the nozzle housing and seal said liquid into the nozzle housing after it enters for greater cleaning and pickup [Geyers; col. 7, lines 7-18].  

Claims 42 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331) and further in view of Powers (US-4,177,536).
	Regarding claim 42 (Currently Amended), Crites discloses the nozzle arrangement (53) as claimed in claim 38, wherein said brush (67) is positioned within the nozzle housing (53) at a distance to the surface to be cleaned that is smaller than the radius of the brush (67) with fully 
	However, Powers (US-4,177,536) teaches wherein the length of the bristles are about 12% of the diameter of the beater bar [Powers; col. 3, line 32 – col. 4, line 2].  Since Powers floor cleaning beater brush is pertinent to the floor beater brush of Waldhauser, it therefore would have been obvious to one of ordinary skill to have made the bristles of Waldhauser with the compressibility taught by Powers in order to pick up dirt [Powers; col. 3, line 3 – col. 4, line 2].  
Regarding claim 46 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, but fails to disclose wherein the brush, in a fully outstretched condition, has a diameter in a range of 10 to 100 mm and a length of the brush elements is in a range of 1 to 20 mm.
	However, Powers (US-4,177,536) teaches wherein the brush has a diameter in a range of 10 to 100 mm and a length of the brush elements is in a range of 1 to 20 mm when the brush elements are in a fully outstretched condition [Powers; col. 3, lines 32 – col. 4, line 2].  Since both Crites and Powers are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have used a brush and brush elements of known size in the art for the cleaning device of Crites in order to pick up dirt as the agitator rotates [Powers; col. 3, line 32 – col. 4, line 2].  

Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331) and further in view of Malish (US-5,050,262).
Regarding claim 43 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, but fails to disclose wherein a packing density is at least 30 tufts per cm2 and a number of brush (67) elements per tuft is at least 500.
	However, Malish (US-5,050,262) teaches that a high packing density results in maximization of the cleaning area presented by the bristles ends [Malish; col. 3, line 68 - col. 4, line 10]. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, since applicant teaches a high packing density such as at least 30 tufts per cm2 is desirable for removing material from the surface to be cleaned [application publication; paragraph 0048], and Malish also teaches that a higher packing density is desirable for cleaning a surface [Malish; col. 3, line 68 - col. 4, line 10], it therefore would have been obvious optimization to have made the packing density of Crites with a high packing density, as taught by Malish, in order to clean a hard surface like that of Crites without streaking [Malish; col. 3, line 68 - col. 4, line 10].

Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331) and further in view of McDowell (US-2005/0022333).
Regarding claim 45 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, but fails to disclose wherein the motor is configured to: rotate the brush (67) with an angular velocity in a range of 3,000 to 15,000 revolutions per minute during operation of the device.
	However, McDowell (US-2005/0022333) teaches rotating a brush with an angular velocity in a range of 3,000 to 15,000 revolutions per minute during operation of a cleaning device [McDowell; paragraph 0117].  Since both Crites and McDowell are pertinent to extraction cleaners, it therefore would have been obvious to one of ordinary skill in the art to have modified .  

Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331) and further in view of Young (US-5,542,148).
	Regarding claim 49 (Previously Presented), Crites discloses the nozzle arrangement (53) as claimed in claim 38, but fails to disclose a deflector configured to contact the brush at a location before the brush contacts the surface.
	However, Young (US-5,542,148) teaches a deflector (180) configured to contact a brush (71, 72) at a location before the brush (71, 72) contacts the surface (Figs. 3 and 4).  Since the deflector of Young pertains to rotary cleaning brushes, it therefore would have been obvious to one of ordinary skill in the art to add a deflector to the rotating brush of Crites as taught by Young in order to clean and remove debris from the brush as it rotates [Young; col. 9, lines 49-58].

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Rau (US-2006/0048331) and further in view of Stewan (US-2008/086835).
Regarding claim 52 (Previously Presented), Crites discloses the hard surface cleaning device as claimed in claim 51, but fails to disclose wherein said under-pressure generated by the vacuum aggregate is in a range of 3 to 70 mbar.
However, Stewan (US-2008/086835) teaches wherein the pressure during a suction cleaning operation is known to be about 50 bar, which falls in the claimed range of 3 to 70 mbar [Stewan; paragraph 0036].  Since Crites teaches a vacuum for picking up debris and Stewan teaches a pressure known in the art for sucking up dirt and debris, it therefore would have been .  


Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 16 of the Remarks that the incorporation of notches or protrusions of Crites alters the operation of the device of Crites.  Applicant argues that the notches are likely small to provide the “squeegee action” desired by Crites.  Applicant argues that Geyer, however, uses studs to allow a greater amount of air to enter the chamber.  Applicant argues that allowing more air and minimizing the contact area due to the studs would destroy the squeegee ability of Crites.  
In response, Geyer (US-5,212,848) discloses what Crites teaches (keep in mind that Crites is being pulled in a forward direction and not pushed in a forward direction, as in Geyer, so wiper 60 of Crites would be the squeegee in the forward direction):

    PNG
    media_image2.png
    396
    1320
    media_image2.png
    Greyscale


	Geyer proposes modifying the solid lip 28 with grooves 29 to allow water in (Figs. 3C and 3D), as well as modifying with studs 38 (Figs. 4D and 4E) to allow water in (Geyer states that studs 38 are an improvement to the grooves 29 as the reduced thickness to form the grooves 29 left streaks, as seen in Figures 6 and 7).

    PNG
    media_image3.png
    265
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    285
    767
    media_image4.png
    Greyscale

However, Geyer finds that in the reverse direction, the lip 24 with notches 25 lets the fluid out of the housing 20.  So Geyer proposes putting the studs on both squeegees:

    PNG
    media_image5.png
    574
    696
    media_image5.png
    Greyscale


Crites (US-2,292,435) performs two main functions:
removing dirt from a solid surface using a liquid spray nozzle (55) and a suction means (Fig. 2); and
“aiding the drying operation” [Crites; page 1, col. 1, lines 20-21] using a squeegee.

Geyer (US-5,212,848) also performs two main functions:
removing dirt from a solid surface using a liquid spray nozzle and a suction means (“The soiled scrubbing solution with its load of suspended dirt is then sucked up by vacuum and deposited in a recovery tank within the body for later recycling or disposal”) [Geyer; col. 1, lines 37-40]; and
aiding the drying operation (“The trailing blade, relative to the travel direction of the scrubber, completes the sealing of the pickup chamber 23 and retains water in the pickup chamber until it can be evacuated. Most importantly, however, it wipes the floor to a damp dry condition. This should be dry enough so there is no risk of a pedestrian slipping or falling on it, and so that it will dry completely in a few minutes.”) [Geyer; col. 5, lines 21-31].

Geyer shows the step-by-step improvement of the device of Crites and discloses that the device still retains the functions of Crites.  Applicant’s arguments that doing so results in decreased “efficiency.” Even if this was agreed upon or made explicit by the prior art, it is not enough of a deterrent to prevent the modification, as evidenced by Geyer.  Crites does not state that the floor is completely dry, but rather that the air flow aids (“aiding”) in the drying operation [Crites; page 1, col. 1, lines 20-21].  This seems akin to Geyer which removes enough moisture for the surface to dry within a few minutes [Geyer; col. 5, lines 21-31].  
Applicant’s arguments that Greyer would not have made the surface dryer are not persuasive, given that Geyer shows that the improved studded blades 36, 36 (Figs. 5A and 5B) perform at least as equally as well as blades equivalent to Crites (Figs. 2C and 2D).  
	For these reasons, the argument is not persuasive.

	Applicant argues on pages 19 and 20 of the Remarks that Crites is silent to the squeegees being flexible and therefore it cannot be clear whether the squeegees of Crites raise.  In response, a squeegee works by contacting a surface.  Crites states that “[a] squeegee or the like formed of rubber or similar material is located around the lips 58 of the nozzle, preferably within the nozzle lips, for contact with the surface to be cleaned” [Crites; page 2, col. 1, lines 33-36].  When a rubber or similar material contacts, or tries to share the same space as, a solid such as a floor, typically the rubber will be being the softer material.  


“Therefore, in forward travel the blade does not press against the floor as firmly in the grooves as it does in the adjoining thicker sections. The result is that an undesirable streak of water as seen at 34 in FIG. 6 is left on the floor behind each groove. And if the blade is made thicker to overcome this shortcoming it becomes stiffer and requires extra down force to make it flex, as was described in the "Background of the Invention." [Geyer; col. 6, lines 35-40]
	
	For this reason, the argument is not persuasive.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723